Citation Nr: 0926691	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond October 
1, 2004.   

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently rated as 20 percent 
disabling. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disability, to include as due to undiagnosed illness. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for muscle and joint 
pain with bilateral wrist swelling, to include as due to 
undiagnosed illness. 





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 
1989 and October 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  

The claim for an increased rating for Osgood-Schlatter's 
disease of the left knee and reopened claims for service 
connection for gastrointestinal disability and muscle and 
joint pain with bilateral wrist swelling to include as due to 
undiagnosed illness pursuant to the adjudication below 
require additional development and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  After October 1, 2004, the Veteran did not have any 
residuals from right knee surgery that required 
convalescence; surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.

2.  Service connection for a gastrointestinal disability and 
muscle and joint pain with bilateral wrist swelling to 
include as due to undiagnosed illness was denied by a March 
1998 rating decision to which the Veteran was notified in 
that month; the Veteran did not perfect an appeal to this 
decision and this is the only final rating decision 
addressing these issues on any basis.  

3.  Evidence in the form of a May 1999 private clinical 
report raises a reasonable possibility of substantiating the 
claims for a gastrointestinal disability and muscle and joint 
pain with bilateral wrist swelling to include as due to 
undiagnosed illness.   


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond October 
1, 2004, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. § 4.30 (2008).    

2.  The March 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997). 

3.  Evidence received to reopen the claims for a 
gastrointestinal disability and muscle and joint pain with 
bilateral wrist swelling to include as due to undiagnosed is 
new and material, and therefore, this claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  With respect to the petitions 
to reopen the claims for service connection, without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating these issues given the favorable action to the 
Veteran in the decision below reopening these claims.  As 
such, this decision poses no risk of prejudice to the Veteran 
with respect to these claims.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

As for the claim for an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond October 
1, 2004, prior to initial adjudication,  the RO advised the 
claimant of the information necessary to substantiate a claim 
for a temporary total rating for convalescence pursuant to 38 
C.F.R. § 4.30 by letter dated in September 2004.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates in 
multiple letters, to include March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify with respect to this 
claim has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded VA examinations, to include in October 2004, that 
contain sufficient clinical findings to determine whether the 
criteria for a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 beyond October 1, 2004, are met.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim for a 
temporary total rating for convalescence pursuant to 38 
C.F.R. § 4.30 beyond October 1, 2004.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of this 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Entitlement to a Temporary Total Rating for Convalescence 
pursuant to 38 C.F.R. § 4.30 beyond October 1, 2004.

According to 38 C.F.R. § 4.30, following discharge from a 
hospital, a total (100 percent) rating will be assigned from 
the date of hospital admission and continued 1, 2, or 3 
months from the first day of the month following hospital 
discharge when it is shown that treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(a)(1), (2), and (3).  

The total rating under 38 C.F.R. § 4.30 may be extended for 
1, 2, or 3 months beyond the initial 3 months under this 
section for any of the above listed conditions. See 38 C.F.R. 
§ 4.30(b)(1).  There is also provision for additional 
extension of the temporary 100 percent rating for 1 or more 
months up to 6 months beyond the initial 6 month period for 
conditions listed in subsections (2) and (3) with approval of 
the Adjudication Officer.  See 38 C.F.R. § 4.30(b)(2).  It is 
further noted that the effective date for the payment of 
monetary benefits based on increased award of compensation 
under 38 C.F.R. § 4.30 may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31. 

The Veteran underwent an arthroscopy, partial lateral 
meniscectomy and chondroplasty of the trochlea of his service 
connected right knee in August 2004.  The reports from this 
procedure indicate the surgery was well tolerated and the 
Veteran was discharged on the same day in a stable condition.  
His discharge instruction noted that he could bear weight as 
tolerated.  By rating decision in September 2004, the RO 
assigned a temporary 100 percent rating pursuant to 
38 C.F.R. § 4.30 for the Veteran's right knee disability 
effective from August 26, 2004.  A 10 percent rating was 
assigned effective from October 1, 2004.  

The Veteran has requested an extension of this 100 percent 
rating for the period beyond October 1, 2004, as he asserts 
that he was not able to work for several months after his 
surgery.  The Veteran's representative contents that evidence 
supporting the Veteran's claim is represented by a report 
form a September 2004 visit to a VA outpatient treatment 
report that included the notation that the Veteran would be 
reevaluated in one month to determine if he could be returned 
to "duty."  These assertions with respect to the amount of 
time it took the Veteran to recover to be able to work 
notwithstanding, the criteria for an extension of benefits 
pursuant to 38 C.F.R. § 4.30 are quite specific.  Under these 
criteria, the evidence after October 1, 2004, would have to 
show the necessity for convalescence, or objective evidence 
of severe postoperative residuals such as described in 38 
C.F.R. § 4.30(a)(2) [severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited)]; 
or immobilization by cast, without surgery, of one major 
joint or more.  The above residuals simply are not shown 
after October 1, 2004.  To the contrary, reports from a VA 
examination of the Veteran's right knee on October 30, 2004, 
showed the surgical incision to be well healed, no effusion, 
full extension, 120 degrees of flexion without pain, and good 
stability.  The record otherwise does not reveal any 
objective evidence which would suggest that entitlement to 
the extension of benefits pursuant to 38 C.F.R. § 4.30 beyond 
October 1, 2004, would be warranted.  As such, the claim for 
these benefits must be denied. 

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond October 1, 
2004, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  New and Material 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for a gastrointestinal disability and 
muscle and joint pain with bilateral wrist swelling to 
include as due to undiagnosed illness was denied by a March 
1998 rating decision to which the Veteran was notified in 
that month.  The Veteran did not perfect an appeal to this 
decision; as such, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  This is 
the only final rating decision addressing these issues on any 
basis.  

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for claims for 
service connection for a gastrointestinal disability and 
muscle and joint pain with bilateral wrist swelling to 
include as due to undiagnosed illness in the form of a May 
1999 private medical report that concluded with respect to 
whether the Veteran's symptoms were "gulf war related," the 
"possibilities are there given the onset of his symptoms."  
38 C.F.R. § 3.156(c).  When this evidence is considered in 
conjunction with the all the evidence of record, the Board 
finds that this evidence raises a "reasonable possibility" 
of substantiating the claims for service connection for a 
gastrointestinal disability and muscle and joint pain with 
bilateral wrist swelling to include as due to undiagnosed 
illness.  38 C.F.R. § 3.156.  This evidence is presumed to be 
credible for the purpose of determining the materiality of 
the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As such, the claims for service connection for a 
gastrointestinal disability and muscle and joint pain with 
bilateral wrist swelling to include as due to undiagnosed 
illness are reopened.  Additional development with respect to 
these claims will be requested in the remand that follows 
this decision. 


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond October 1, 
2004, is denied. 

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability to include as due to undiagnosed 
illness is reopened, and to that extent only, the appeal is 
granted.  

New and material evidence having been received, the Veterans' 
claim of entitlement to service connection for muscle and 
joint pain with bilateral wrist swelling to include as due to 
undiagnosed illness is reopened, and to that extent only, the 
appeal is granted.


REMAND

Given the fact that the Veteran's claims for service 
connection for a gastrointestinal disability and muscle and 
joint pain with bilateral wrist swelling to include as due to 
undiagnosed illness have been reopened, the Board is in 
agreement with the contention of the Veteran's representative 
in his July 2009 presentation to the Board that VA 
examinations that include opinions as to whether the claimed 
disabilities are the result of service, to include due to a 
medically unexplained chronic multisystem or otherwise 
undiagnosed illness due to the Veteran service in the Persian 
Gulf, are necessary in order to fulfill the duty to assist 
the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With respect to the claim for an increased rating for Osgood-
Schlatter's disease of the left knee, it was asserted on 
behalf of the Veteran by his representative in his July 2009 
presentation that the Veteran's left knee condition had 
worsened since his left knee was last examined by VA 
Compensation and Pension examination in May 2006, and that 
the medical record is thus too stale to make a proper 
determination as to the proper rating to be assigned for this 
disability.  As such, the Board concludes that another VA 
examination of the Veteran's left knee is necessary in order 
to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); See, e.g., Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (finding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected left knee disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the left knee, in degrees, 
noting the normal range of motion of the 
knee; determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disorder expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left knee could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the left knee limits his ability to work, 
or affect his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The Veteran must be afforded VA 
examinations that include medical 
opinions as to whether the Veteran has 
a gastrointestinal disability or muscle 
and joint pain with bilateral wrist 
swelling due to service, to include as 
a result of a medically unexplained 
chronic multisystem or otherwise 
undiagnosed illness due to the 
Veteran's service in the Persian Gulf.  
In rendering these opinions, it would 
be helpful if the physician would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the claimed condition 
are relate to service.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

A complete rationale for each opinion 
must be provided.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by each examiner in conjunction with 
the examination.  The reports prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of thee claims that have been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with these 
claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


